





Exhibit 10.8

EXECUTIVE EMPLOYMENT AGREEMENT




THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 12th
day of April, 2011, by and between Anoteros, Inc., a Nevada corporation (the
“Company”) and Michael J. Sinnwell Jr., (Employee”), in connection with the
closing of the transactions contemplated by the Merger Agreement, as defined
below.   




RECITALS




Whereas, on March 29, 2011, the Company, Antero Payment Solutions, Inc.
(“Antero”), COA Holdings, Inc. (“COAH”), certain Major Shareholders (the “Major
Shareholders”) of COAH, and Michael J. Sinnwell Jr. as the Shareholders’
Representative (as defined in the Merger Agreement), entered into an Agreement
and Plan of Merger (the “Merger Agreement”), pursuant to which COAH would merger
with and into Antero, as the surviving corporation (the “Merger”), a result of
which COAH would become a wholly-owned subsidiary of Parent.




Whereas, the Merger has been approved by the Major Shareholders of COAH and is
expected to close on or about April 11, 2011, subject to the satisfaction of
certain conditions to closing as set forth in the Merger Agreement.  The Merger
will be effective as of the time of the filing of the Articles of Merger with
the Secretary of State of the State of Nevada (the “Effective Time”).  




WHEREAS, as a result of such Merger, the Company desires to assure the
continuity of the management and technical resources of the COAH as continuing
through Antero, as a wholly-owned subsidiary of the Company; and




AGREEMENT




NOW THEREFORE, in consideration of the foregoing, the agreements set forth
below, the parties’ desire to preserve the value inherent in the Company for
their mutual benefit, and for other valuable consideration (the receipt of which
Employee hereby acknowledges), Employee, intending to be legally bound hereby,
agrees with the Company as follows:




1.

Employment.  The Company hereby agrees to employ Employee, and Employee hereby
accepts employment on the terms and conditions set forth herein, commencing at
the time of Closing under the Merger Agreement (as the term “Closing” is defined
in the Merger Agreement) (the “Effective Date”).  The commencement of the
employment term and the Effective Date are expressly subject to the consummation
of the transactions contemplated by the Consolidation Agreement set forth
therein, subject to extension by the parties thereto as provided by or permitted
in such Consolidation Agreement.  In the event that the Closing is not effected,
this Agreement shall be null and void ab initio.  




2.

Term of Employment.  The term of Employee’s employment shall begin on the
Effective Date and shall continue for a period of five (5) years, unless
terminated earlier pursuant to other provisions of this Agreement.  At the end
of the initial term, the Agreement will renew for an additional one year, and
continue to renew each year unless terminated pursuant to other provisions of
this Agreement.  The period during which Employee remains an employee of the
Company may be referred to herein as the “Employment Period”).




3.

Position.  During Employee’s employment with the Company, Employee shall serve
as President and Chief Executive Officer of the Company, and shall be appointed
as a member of the Company’s board of directors.  Employee shall also serve as
President, Chief Executive Officer, and a member of the board of directors of
the Company’s wholly-owned subsidiary, Antero.  Employee shall be chairman of
the Company’s board of directors.  Employee shall report and be responsible to
the board of directors of the Company.





Page 1 of 10




--------------------------------------------------------------------------------




4.

Scope of Services.  Employee shall be responsible for the management and running
of the day-to-day operations of the Company and Antero, and shall focus his time
and energy in the business development, sales, and marketing for the Company,
and shall be responsible for and oversee and manage the day-to-day operations of
the Company and Antero.  Employee agrees to devote Employee’s primary business
time, attention, skills, and best efforts to the performance of Employee’s
duties hereunder and shall not, during Employee’s employment by the Company,
without the prior written approval of the Company’s board of directors, be
employed by or otherwise engaged in any other business activity requiring any
significant amount of Employee’s business time.  During the Employment Period,
the Employee (a) shall inform the Company of each actual business opportunity
available to the Company that falls within or is related to the business plan of
the Company or any Related Company (as hereinafter defined) of which he becomes
aware (each such actual business opportunity a “Company Related Business
Opportunity”) and shall not, directly or indirectly, exploit any such Company
Related Business Opportunity for his own account or others in competition with
or planning to be in competition with the Company or any Related Company; and
(b) shall not render any services to any other such person or business to
develop any such Company Related Business Opportunity, other than in his
capacity as an employee of the Company or as otherwise approved by the board of
directors of the Company.




5.

Salary, Compensation, and Benefits.




(a)

Base Salary.  Subject to Section 5(c) below, during the Employment Period, the
Company agrees to pay, and Employee agrees to accept, a base salary (“Base
Salary”) as follows:




(i)

For the period from the Effective Date through April 15, 2012, a Base Salary of
ninety-thousand dollars ($90,000) per year




(ii)

 For the period from April 15, 2012 through April 15, 2013, a Base Salary of one
hundred twenty-five thousand dollars ($125,000) per year;




(iii)

For the period from April 15, 2013 through April 14, 2014, a Base Salary of one
hundred fifty thousand dollars ($150,000) per year;




(iv)

For the period from April 15, 2014 through April 15, 2015, a Base Salary of two
hundred twenty-five thousand dollars ($225,000) per year.




(v)

For the period from April 15, 2015 through April 15, 2016, and thereafter, a
Base Salary of two hundred twenty-five thousand dollars ($250,000) per year.




(b)

After the initial five (5) year term, the Base Salary is subject to annual
increases in the sole discretion of the board of directors of the Company.




(c)

Notwithstanding anything to the contrary herein, Employee has agreed that said
Base Salary as set fort above, shall be deferred for a period of three (3)
months from the Effective Date, at which time it will be due and payable.




(d)

Employee’s salary shall be payable upon the same schedule that the Company pays
its employees generally.

 

(e)

Annual Bonus.  Annual and any additional bonus payments and amounts shall be
determined by the compensation committee of the Company’s board of directors in
its sole discretion in accordance with performance-based criteria applicable
generally to the executive-level employees of the Company and its other
majority-owned subsidiaries.





Page 2 of 10




--------------------------------------------------------------------------------




(f)

Equity Participation.  As soon as practicable following the Effective Date (and
in no case later than 10 days following the Effective Date, Company shall grant
to Employee options to purchase up to 1,000,000 shares of the Company’s common
stock (as adjusted for stock splits, combinations, recapitalizations, and the
like occurring on and after the Effective Date) (such options the “Options”),
with an exercise price of $1.00 per share with regard to the 20% of such options
that vest during the first year following the Effective Date; with an exercise
price of $2.00 per share with regard to the 20% of such options that vest during
the second year following the Effective Date; with an exercise price of $3.00
per share with regard to the 20% of such options that vest during the third year
following the Effective Date; with an exercise price of $4.00 per share with
regard to the 20% of such options that vest during the fourth year following the
Effective Date; and with an exercise price of $5.00 per share with regard to the
20% of such options that vest during the fifth year following the Effective
Date.  One-sixtieth (1/60) of the total number of shares subject to the Options
shall vest and become exercisable at the end of each month following the
Effective Date on the same day of each month as the Effective Date, so that all
shares subject to the Options will be fully vested on the fifth anniversary of
the Effective Date.  These Options will be exercisable for a period of seven
years from the date of grant and will be incentive stock options to the extent
permitted by applicable law.  In the event that the Employment Period is
extended as contemplated by Section 2 hereof, Company shall grant to Employee
additional options within 10 days of the commencement of each year of the
extended Employment Period exercisable for up to 100,000 shares of the Company’s
common stock (as adjusted for stock splits, combinations, recapitalizations, and
the like occurring on and after the Effective Date) (all such options
“Additional Options”).  All Additional Options shall vest and be exercisable
immediately upon grant, shall have a per-share exercise price equal to the
per-share fair market value of the common stock at the time of grant, shall be
exercisable for a period of five years from the date of grant, and shall be
incentive stock options to the extent permitted by applicable law.
 Notwithstanding the foregoing, if on the date of grant of any such Additional
Options the exercise price is required, because of the percentage of the
Employee’s stockholdings in the Company, to be greater than the market price as
of the date of grant, at the Employee’s election, such Additional Options shall
either have the exercise price required by law or shall not be incentive stock
options.  All stock options, whether granted during the initial five-year
employment term or any additional term of employment, will be granted pursuant
to the Company’s 2007 Long-Term Incentive Plan, as it may be amended and adopted
from time to time.




(g)

Fringe Benefits.  During the Employment Period, Employee shall be entitled to
the benefits of such group medical, travel and accident, short- and long-term
disability, and term life insurance, if any, as the Company shall make generally
available from time to time to the Company’s executive officers.




(h)

Other.  During the Employment Period, Employee and, to the extent applicable,
Employee’s family, dependents, and beneficiaries, shall be allowed to
participate in all benefits, plans, and programs, including improvements or
modifications of the same, that are now or may hereafter be available to
executive employees of the Company generally.  Such benefits, plans, and
programs may include a profit sharing plan, a thrift plan, group medical
insurance, dental insurance, vision insurance, travel and accident insurance,
short-term and long-term disability insurance, life insurance, and a pension
plan.  The Company shall not, however, by reason of this subsection be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing any
such benefit plan or program, so long as such changes are similarly applicable
to executive employees of the Company generally.




(i)

Reimbursement.  The Company shall reimburse Employee (or, in the Company’s sole
discretion, shall pay directly), upon presentation of vouchers and other
supporting documentation as the Company may reasonably require, for reasonable
out-of-pocket expenses incurred by Employee relating to the business or affairs
of the Company or the performance of Employee’s duties hereunder, including
reasonable expenses respecting entertainment, travel, and similar items,
provided that Employee shall have complied with the Company’s regular
reimbursement procedures and practices generally applicable from time to time to
the Company’s executive officers.





Page 3 of 10




--------------------------------------------------------------------------------




(j)

Vacation.  In addition to statutory holidays and other holidays declared by the
Company that are of general applicability to the Company’s employees, during the
term of this Agreement, Employee shall be entitled to two weeks vacation each
calendar year during Employee’s employment, accruing ratably each month, to be
taken in accordance with the procedures and practices generally applicable from
time to time to the Company’s employees, provided that such vacation time for
any particular calendar year that accrues but is not taken shall carry over to
subsequent calendar years.  




(k)

Withholding.  The Company may withhold from Employee’s compensation all
applicable amounts required by law.




6.

Termination by the Company.  The following provisions shall govern the
termination of Employee’s employment by the Company during the term of this
Agreement.




(a)

Termination by the Company for Cause.  The Company shall have the right to
terminate Employee’s employment with the Company For Cause (as such term is
hereinafter defined), effective upon notice of termination to Employee.  As used
herein, the term “For Cause” shall mean (i) Employee’s repeated failure, in the
reasonable judgment of the Company’s board of directors, to substantially
perform his assigned duties or responsibilities as President and Chief Operating
Officer of the Company as reasonably directed or assigned by the Company’s board
of directors (other than a failure resulting from the Employee’s Disability);
(ii) Employee engaging in knowing and intentional illegal conduct that was or is
materially injurious to the Company; (iii) Employee’s knowing violation of a
federal or state law or regulation directly or indirectly applicable to the
business of the Company, which violation was or is reasonably likely to be
injurious to the Company; (iv) Employee’s material breach of the terms of any
confidentiality agreement or invention assignment agreement between Employee and
the Company; (v) repeated misuse (following at least one written warning from
the Company) of alcohol, narcotics, or other controlled substances that is
materially detrimental to the Company and that materially interferes with
Employee’s performance of his duties hereunder; or (vi) Employee being convicted
of, or entering a plea of nolo contendere to, a felony or committing any act of
moral turpitude or fraud against, or the misappropriation of material property
belonging to, the Company, provided, however, in all cases other than Employee
being convicted of, or entering a plea of nolo contendere to, a felony, that
prior to the Company having the right to terminate Employee’s employment with
the Company For Cause pursuant to this Subsection 6(a), (1) the Company’s board
of directors must first provide written notice to Employee describing in
reasonable detail the basis upon which the Company would terminate Employee’s
employment with the Company For Cause and the Employee must have had opportunity
to address the Company’s board of directors, with counsel, regarding such
alleged basis and (2) Employee shall have failed, during the period of 30 days
following such opportunity to address the Company’s board of directors, to
remedy any such alleged basis “For Cause” termination.  In the event Employee’s
employment is terminated in accordance with this Subsection 6(a), the Company
shall pay to Employee all amounts accrued through the Termination Date (as
hereinafter defined), any unreimbursed expenses incurred pursuant to Subsection
5(i) of this Agreement, and any other benefits specifically provided to Employee
under any benefit plan.




(b)

Termination upon Death or Disability of Employee.  This Agreement shall
terminate immediately upon Employee’s death or upon the Disability of Employee.
 In the event Employee’s employment is terminated in accordance with this
Subsection 6(b), the Company shall provide to Employee the Disability
Termination Compensation as provided in Subsection 18(j).




(c)

Other Termination by Company.  In the event of any termination of this Agreement
by the Company other than in accordance with subsections (a) or (b) of this
Section 6, the Company shall provide to Employee the Full Termination
Compensation as provided in Subsection 18(c).





Page 4 of 10




--------------------------------------------------------------------------------




7.

Termination by Employee.  The following provisions shall govern the termination
of Employee’s employment by Employee during the term of this Agreement.  




(a)

Termination for Good Reason.  Employee’s employment with the Company may be
regarded as having been constructively terminated by the Company, and the
Employee may therefore terminate his employment for Good Reason (as defined
below), by providing written notice to the Company and thereupon become entitled
to the Full Termination Compensation as provided in Subsection 18(c).  For
purposes of this section, “Good Reason” shall mean if, at any time during the
Employment Period, one or more of the following events shall occur:




(i)

without the Employee’s express written consent, the assignment to the Employee
of any duties or the reduction of the Employee’s duties, either of which results
in a significant diminution in the Employee’s position or responsibilities with
the Company in effect immediately prior to such assignment, or the removal of
the Employee from such position and responsibilities; provided, however, that
upon and following the consummation of a Change of Control, Employee may not
terminate his employment for Good Reason pursuant to this subsection, unless
Employee is assigned a title lower than that of an Executive Vice President of
the controlling entity following the Change of Control or Employee is assigned
any duties or his duties are reduced to a level inconsistent with the role of an
Executive Vice President or higher role with such controlling entity;




(ii)

without the Employee’s express written consent, a substantial reduction, without
good business reasons, as determined by the Company’s board of directors, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to such reduction;




(iii)

a material reduction by the Company in the Base Salary or bonus opportunity of
the Employee as in effect immediately prior to such reduction;




(iv)

a material reduction by the Company in the kind or level of employee benefits to
which the Employee is entitled immediately prior to such reduction with the
result that the Employee’s overall benefits package is significantly reduced;




(v)

the failure of the Company to obtain the assumption of this Agreement by any
successor; or




(vi)

any material breach by the Company of any material provision of this Agreement.




(b)

Voluntary Termination.  Employee may voluntarily terminate his employment with
the Company at any time, after which no further compensation will be paid to
Employee, by providing written notice to the Company in accordance with Section
22 below.  In the event Employee voluntarily terminates his employment other
than pursuant to Subsection 7(a), the Company shall pay to Employee all amounts
accrued through the Termination Date, any unreimbursed expenses incurred
pursuant to Subsection 5(i) of this Agreement, and any other benefits
specifically provided to Employee under any benefit plan.  

 

8.

Resignation upon Termination.  The termination of this Agreement for any reason
shall also constitute the automatic resignation by Employee from all positions
held by Employee as an employee (including any position as a manager, officer,
director, agent or trustee) of the Company and all Affiliates of the Company.
 Upon the request of the Company, Employee shall deliver to the Company such
written confirmation of such resignation as the Company may reasonably request.




9.

Exit Interview.  To ensure a clear understanding of this Agreement, including
but not limited to the protection of Employer’s business interests, Employee
agrees, at no additional expense to Employee, to engage in an exit interview
with Employer at a time and place as may be reasonably designated by Employer.





Page 5 of 10




--------------------------------------------------------------------------------




10.

Confidential Information.  The Company hereby agrees to provide the Employee
with, and the Employee hereby acknowledges that he will be made aware of,
certain confidential business information, trade secrets, innovations and
inventions, expertise and know-how, customer information, and other nonpublic
information concerning the business of Company and the Related Companies
including (a) any and all trade secrets concerning the business and affairs of
the Company, costs, bidding practices, price lists, product specifications,
data, know-how, formulae, compositions, processes, designs, sketches,
photographs, graphs, drawings, samples, inventions and ideas, past, current and
planned research and development, current and planned manufacturing and
distribution methods and processes, customer lists, current and anticipated
customer requirements, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
formulae, compositions, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information of the Company),
and any other information, however documented; and (b) any and all information
concerning the business and affairs of the Company (which includes historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training and techniques and materials); and (c) any
and all notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company containing or based, in whole or in part, on any
information included in the foregoing (“Confidential Information”).  Employee
further acknowledges that such information, even though it may be contributed,
developed, or acquired by the Employee, constitutes valuable, special, and
unique assets of the Company, which are to be used by the Employee solely for
the Company’s benefit.  The Employee further acknowledges that the Confidential
Information includes “trade secrets.”  In addition to the other protections
provided herein, all trade secrets shall be accorded the protections and
benefits of the Uniform Trade Secrets Act and any other applicable law.




11.

Confidentiality of Information.  The Employee shall not, during the Employee’s
employment and for a period of two years thereafter, divulge or disclose to any
third person, firm, or company, or make personal or non-Company use of, any
Confidential Information.  These obligations of nondisclosure shall not apply to
information that: (a) is in the public domain or is generally known or
available, or hereafter becomes part of the public domain or is generally known
or available through no violation of this Agreement; (b) is henceforth lawfully
acquired by the Employee from any third party not bound, to the actual knowledge
of the Employee, by an obligation of confidence to the Company; (c) is required,
pursuant to judicial action or governmental regulations or other requirements,
to be disclosed by the Employee, provided that the Employee has notified the
Company of such imminent disclosure and cooperates with the Company in the event
that the Company elects to contest and avoid such disclosure; or (d) is approved
for release by prior written authorization from the Company.  Notwithstanding
anything to the contrary contained herein, Employee may disclose this Agreement
and any other agreement to which Employee is or to which Employee may become a
party to Employee’s immediate family, attorneys, accountants, auditors, tax
preparers, and financial advisors and otherwise insofar as such disclosure may
be necessary to enforce its terms or as otherwise required by law.




12.

Return of Information.  Upon termination or expiration of this Agreement, or at
any time the Company may request, the Employee shall return to the Company, and
will not keep in his possession, all Confidential Information, including
documents, drawings, computer files, or any other information in tangible form.




13.

[Intentionally Deleted].




14.

Nondisparagement.  Employee shall not, during or after the term of this
Agreement (a) attempt or seek to cause any of the customers of the Company to
refrain from maintaining, selling to, or acquiring from or through the Company
any service or product relating to the Company’s business as conducted during
the term of this Agreement; or (b) openly disparage the Company or any of its
equity holders, directors, officers, employees, or agents, which has or may
reasonably be expected to have a material adverse effect on a current or
prospective business relationship with a current or prospective customer,
supplier, investor, direct or indirect equity owner, or creditor.  





Page 6 of 10




--------------------------------------------------------------------------------




15.

Nonsolicitation.  During the Noncompetition Period, Employee agrees that
Employee shall not: (a) employ, retain, engage (as an employee, consultant, or
independent contractor), or induce or attempt to induce to be employed,
retained, or engaged, any person that is or was during the Noncompetition Period
an employee, consultant, or independent contractor of the Company; (b) induce or
attempt to induce any person that during the Noncompetition Period is an
employee, consultant, or independent contractor of the Company to terminate his
or her employment or other relationship with the Company; (c) induce or attempt
to induce any person that is a customer of the Company or that otherwise is a
contracting party with the Company during the Noncompetition Period to terminate
any written or oral agreement, understanding, or other relationship with the
Company; or (d) solicit any direct or indirect customers of the Company or any
Related Company within the Protected Territory for a Competing Business.  




16.

Employee’s Representations and Warranties.  Except for Employees current with
COAH, employee represents and warrants that Employee is not a party to any other
employment, noncompetition, or other agreement or restriction that could
interfere with Employee’s employment with the Company or Employee’s or the
Company’s rights and obligations hereunder and that Employee’s acceptance of
employment with the Company and the performance of Employee’s duties hereunder
will not breach the provisions of any contract, agreement, or understanding to
which Employee is party or any duty owed by Employee to any other person.
 Employee further warrants that Employee has provided to the Company a copy of
any employment agreement, consulting agreement, noncompetition covenant,
nondisclosure agreement, or other agreement, covenant, understanding, or
restriction with respect to any employment, consultancy, or confidentiality of
information thereunder, to which Employee is subject or a party, and that such
copy is a true and correct representation of such agreement, provided that the
Employee may redact from such document any provision specifying the amount of
financial remuneration and other highly sensitive information.  The Employee
hereby represents and warrants to the Company that he has the legal capacity to
execute and perform this Agreement, that this Agreement is a valid and binding
agreement enforceable against him according to its terms, and that the execution
and performance of this Agreement by him does not violate the terms of any
existing agreement or understanding, written or oral, to which the Employee is a
party or any judgment or decree to which the Employee is subject.  




17.

[Intentionally Deleted]




18.

Definitions.  Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meaning hereby assigned to them as follows.




(a)

Competing Business.  “Competing Business” shall mean any one or more of the
following: (i) any business engaged in which  provides financial products,
services and solutions to the financial services industry, including data
capture, card issuance, reporting, fraud compliance, and the prepaid card
industry; (ii) any other business in which the Company engages in following the
Effective Date that the Company is actively continuing as of the Termination
Date; or (iii) any other business in which the Company develops an intention to
engage on or before the Termination Date, as determined by resolution of the
Company’s board of directors, and for which the Company prepared business plan
on or before the Termination Date or for which the Company commissioned a
business plan on or before the Termination Date.




(b)

Disability.  Employee shall be deemed to have a “Disability” for purposes of
this Agreement if Employee is substantially unable to perform Employee’s duties
under this Agreement either for more than 180 days, whether or not consecutive,
in any 12-month period by reason of a physical or mental illness or injury.
 Time spent for vacation under Subsection 5(i) shall not be taken into account
in the foregoing calculation for purposes of determining Disability.





Page 7 of 10




--------------------------------------------------------------------------------




(c)

Full Termination Compensation.  “Full Termination Compensation” shall mean:




(i)

all amounts accrued to Employee through the Termination Date, any unreimbursed
expenses incurred pursuant to Subsection 5(g) of this Agreement, and any other
benefits specifically provided to Employee under any benefit plan;




(ii)

the continuation of Employee’s Base Salary for 24 months, payable on the
Company’s payroll payment dates;




(iii)

the continuation, at the Company’s expense, of group medical coverage under the
same terms as in effect at the Termination Date for the earlier of (1) three
months past the Termination Date, or (2) until Employee obtains alternate health
insurance coverage, in addition to any health insurance continuation obligation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); and




(vi)

full acceleration of all vesting of Options and any other options or shares of
capital stock that may be subject to vesting, so that all Options and any other
options and shares subject to any vesting will be immediately vested and
exercisable as of and for a period of two years following the Termination Date.




(d)

Person.  The term “person” shall mean an individual, partnership, corporation,
limited liability company, association, trust, joint venture, unincorporated
organization, and any government, governmental department or agency, or
political subdivision thereof.




(e)

Protected Territory.  “Protected Territory” shall mean the world.




(f)

Termination Date.  “Termination Date” shall mean the date Employee ceases to be
employed by the Company.




(g)

Related Company.  “Related Company” means any Affiliate (as defined below) of
the Company that is engaged in a business substantially similar to,
complementary with, or directly related to the business in which the Company is
engaged during the Employment Period.




(h)

Affiliate.  “Affiliate” means, with respect to a person, another person that
controls, is controlled by, or is under common control with such person,
including any and all subsidiaries of the Company.




(i)

Change of Control.  For purposes of this Agreement, a “Change of Control” means
either: (i) consummation of the acquisition of the Company by another entity by
means of any transaction or series of related transactions (including, without
limitation, any reorganization, merger or consolidation, or stock transfer, but
excluding any such transaction effected primarily for the purpose of changing
the domicile of the Company), unless the Company’s stockholders of record
immediately prior to such transaction or series of related transactions hold,
immediately after such transaction or series of related transactions, at least
50% of the voting power of the surviving or acquiring entity (provided that the
sale by the Company of its securities for the purposes of raising additional
funds shall not constitute a Change of Control hereunder); or (ii) consummation
of a sale of all or substantially all of the assets of the Company in a single
transaction or series of related transactions.





Page 8 of 10




--------------------------------------------------------------------------------




(j)

Disability Termination Compensation.  “Disability Termination Compensation”
shall mean:




(i)

all amounts accrued to Employee through the Termination Date, any unreimbursed
expenses incurred pursuant to Subsection 5(j) of this Agreement, and any other
benefits specifically provided to Employee under any benefit plan;




(ii)

the continuation for a period of 12 months of Employee’s Base Salary, payable on
the Company’s regular payroll payment dates;




(iii)

the continuation, at the Company’s expense, of group medical coverage under the
same terms as in effect at the Termination Date for the earlier of (1) two
months past the Termination Date, or (2) until Employee obtains alternate health
insurance coverage, in addition to any health insurance continuation obligation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA); and




(iv)

full acceleration of all vesting of Options and any other options or shares of
capital stock that may be subject to vesting, so that all Options and any other
options and shares subject to any vesting will be immediately vested and
exercisable as of and for a period of two years following the Termination Date.




19.

Waivers and Amendments.  The respective rights and obligations of the Company
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) or amended only with the written
consent of a duly authorized representative of the Company and Employee.




20.

Successors and Assigns.  The provisions hereof shall inure to the benefit of,
and be binding upon, the Company’s successors and assigns.




21.

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement of the parties with regard to the subjects hereof and supersedes
in their entirety all other or prior agreements, whether oral or written, with
respect thereto.




22.

Notices.  All notices, requests, demands and other communications under this
Agreement, shall be in writing and shall be deemed to have been duly given on
the date of service if served personally on the party to whom notice is to be
given or within five (5) business days if mailed to the party to whom notice is
to be given, by first-class mail, registered, or certified, postage prepaid and
properly addressed as follows:




If to the Company, addressed to:

Anoteros, Inc.

Attn: Board of Directors

24328 Vermont Avenue, #300

Harbor City, CA 90710




If to Employee to, addressed to:

Michael J Sinnwell Jr

4518 E Sharon Dr

Phoenix, AZ 85032




23.

Governing Law.  This Agreement shall be construed and enforced in accordance
with and governed by the laws of California (without giving effect to any
conflicts or choice of laws provisions thereof that would cause the application
of the domestic substantive laws of any other jurisdiction).





Page 9 of 10




--------------------------------------------------------------------------------




24.

Consent to Jurisdiction and Venue.




(a)

Jurisdiction.  Each of the parties hereto hereby consents to the jurisdiction of
all state and federal courts located in Orange County, California, as well as to
the jurisdiction of all courts to which an appeal may be taken from such courts,
for the purpose of any suit, action, or other proceeding arising out of, or in
connection with, this Agreement or any of the transactions contemplated hereby,
including any proceeding relating to ancillary measures in aid of arbitration,
provisional remedies, and interim relief, or any proceeding to enforce any
arbitral decision or award.  Each party hereby expressly waives any and all
rights to bring any suit, action, or other proceeding in or before any court or
tribunal other than the courts described above and covenants that it shall not
seek in any manner to resolve any dispute other than as set forth in this
section, or to challenge or set aside any decision, award, or judgment obtained
in accordance with the provisions hereof.




(b)

Venue.  Each of the parties hereto hereby expressly waives any and all
objections it may have to venue, including the inconvenience of such forum, in
any of such courts.  In addition, each party consents to the service of process
by personal service or any manner in which notices may be delivered hereunder in
accordance with this Agreement.  




25.

Severability; Titles and Subtitles; Gender; Singular and Plural; Counterparts;
Facsimile.




(a)

Headings.  The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.




(b)

Mutual Terms.  The use of any gender in this Agreement shall be deemed to
include the other genders, and the use of the singular in this Agreement shall
be deemed to include the plural (and vice versa), wherever appropriate.




(c)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.  Counterpart signatures of this Agreement (or applicable signature
pages hereof) that are manually signed and delivered by facsimile transmission
shall be deemed to constitute signed original counterparts hereof and shall bind
the parties signing and delivering in such manner.




IN WITNESS WHEREOF, the parties have executed this Employment Agreement
effective as of the day and year first above written.







ANOTEROS, INC.







/s/ George G. Chachas      

By: George G. Chachas

Its:  President







EMPLOYEE







/s/ Michael J. Sinnwell Jr.

Michael J. Sinnwell Jr.





Page 10 of 10


